Citation Nr: 1828269	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-28 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for a right knee disorder, characterized as status post total right knee replacement, from June 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to January 1995.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2016, the Board issued a decision denying a rating in excess of 20 percent for a right knee disorder prior to April 14, 2014.  The Veteran is in receipt of a temporary total rating for his right knee disorder from this date to prior to June 1, 2015.  The issue on appeal was remanded by the Board in September 2016 for further development and is now ready for disposition.  Specifically, a VA examination was administered to determine the severity of post-operative residuals of the right knee total knee replacement from the period beginning on June 1, 2015.


FINDING OF FACT

During the period from June 1, 2016, the Veteran's right knee disability was characterized as status post knee replacement; extremely unfavorable ankylosis in flexion between 10 and 20 degrees, limitation of extension to 30 degrees, and impairment of the tibia and fibula, have not been shown. 


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for a right knee disorder have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5257, 5260, 5261, 5262 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.   

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

This appeal was remanded by the Board in September 2016 for further development.  Specifically, additional records were obtained and associated with the Veteran's claims file.  Further, an examination was conducted to determine the nature and extent of the Veteran's right knee disability.  Thus, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Remand orders, and no further action is necessary in this regard.

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

In this case, the Veteran's right knee disability has been assigned a rating of 30 for limitation of motion status post right knee replacement, under 38 C.F.R. § 4.71a , DC 5055 (2017).  However, consideration will also be given to the Veteran's possible entitlement to an increased rating under DCs 5256 through 5262.

Based on the evidence, the Board determines that a rating in excess of 30 percent is not warranted based on limitation of motion.  

The Veteran underwent a knee replacement in April 2014.  The Veteran's right knee disability is currently assigned a disability rating of 30 percent under 38 C.F.R. §4.71a, DC 5055 (addressing status post knee replacement).  In order to warrant an increased rating based on a knee joint replacement after one year, the evidence must show:

* Chronic residuals consisting of severe painful motion or weakness in the affected extremity (a 60 percent rating under DC 5260); or
* Intermediate degrees of residual weakness, pain or limitation of motion (rated by analogy to diagnostic codes 5256, 5261, or 5262);
See 38 C.F.R. § 4.71a (2017).

The Veteran's October 2016 VA Compensation & Pension (C&P) examiner noted that the Veteran did not have chronic residuals consisting of severe painful motion or weakness.   However, he did have intermediate degrees of residual weakness, pain, or limitation of motion.  Ratings under DCs 5256 and 5261 are discussed below.  Finally, because neither nonunion, malunion, nor genu recurvatum have been shown, DCs 5262 and 5263 are not for application here.

Limitation of Motion

The Board has considered whether the Veteran is entitled to a rating in excess of 20 percent based on limitation of motion under other diagnostic codes.  However, an increase is not warranted under these codes either.  Specifically, in order to warrant an increased rating in the right knee based solely on limitation of motion, the evidence must show:
* Limitation of extension to 30 degrees (40 percent under DC 5261);
* Ankylosis in flexion between 10 and 20 degrees (40 percent under DC 5256).
See 38 C.F.R. § 4.71a (2017).

The Board determines that a rating in excess of the 30 percent rating already awarded is not warranted.  In order to meet the next highest schedular criteria, the Veteran would need to exhibit a limitation of extension to 30 degrees.  At her October 2016 examination, the Veteran endorsed pain requiring over-the-counter NSAIDs and rest for one to two days.  However, she only exhibited extension limited to 125 degrees.  Repetitive use testing with at least three repetitions did not significantly limit her functional ability.  Muscle strength was normal and there were no additional contributing factors of disability.  


Other Considerations

The Board has also considered the Veteran's statements that her knee disability is worse than the rating she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her service-connected knee disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's knee disorder has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of her relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes that the Veteran did not mention functional impairment due to her right knee disability to her C&P examiner.  As such, the Veteran's symptoms do not suggest "marked" interference in employment sufficient to warrant an extraschedular rating.  Moreover, the Veteran has not pointed to any tangible effect of these conditions on her ability to perform even sedentary employment.  In addition, the record does not reflect any hospitalizations for the Veteran's knee disorders.  As such, these factors do not merit referral for ratings in excess of those already granted for the periods on appeal.

Lastly, the Board notes that a rating of total disability based on individual unemployability was granted in a rating decision dated October 2015.  As the Veteran has not disagreed with any aspect of this rating, the Board declines to take jurisdiction over this issue. 

For the foregoing reasons, a rating in excess of 30 percent for a right knee disability is not warranted.  


ORDER

An increased rating in excess of 30 percent for a right knee disorder, characterized as status post total right knee replacement, from June 1, 2015, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


